Citation Nr: 1541918	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-09 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1977 and from November 1977 to October 1983.  He also had service in the Army National Guard from November 1983 to November 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in September 2012.  A transcript of that hearing has been associated with the claims file.  

In a November 2013 decision, the Board dismissed the issues of service connection for left and right knee disabilities, as these had been withdrawn, and denied reopening the claims for service connection for left ear hearing loss and hypertension.  The Board also remanded the claim for service connection for sleep apnea for additional development.  

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDING OF FACT

The probative evidence of record demonstrates that the Veteran's sleep apnea did not originate in service or for many years thereafter and is not related to any incident during active service. 



CONCLUSION OF LAW

The criteria for the establishment of service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of a July 2008 letter sent to the Veteran.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, private and VA medical records, a VA examination and opinion, statements by the Veteran's wife and a fellow service member and statements and testimony from the Veteran and his representative.  

The Board notes that the January 2014 VA examination and accompanying opinion reflects that the examiner reviewed the Veteran's past medical history, documented his current medical condition, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the January 2014 VA medical examination and opinion are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran testified at a Board hearing in September 2012.  The hearing was adequate as the Veterans Law Judge explained the issue on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The case was also remanded in November 2013 in order to attempt to obtain any outstanding records and afford the Veteran a VA examination thereby negating any prejudice. 

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2015).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for sleep apnea.  

The probative evidence of record demonstrates a current diagnosis of obstructive sleep apnea, however, there is no evidence of this disability during the Veteran's active service and no evidence indicating this disability is related to the Veteran's active service.  STRs are wholly absent of complaints, findings, treatment or a diagnosis of sleep apnea.  While statements by the Veteran, his wife and a fellow service member all report that the Veteran had experienced snoring and tiredness in service, the STRs do not reflect any complaints or treatment of snoring or tiredness.  In a July 1983 Report of Medical History, the Veteran specifically reported that he had no history of frequent trouble sleeping.  The post service medical evidence of record, including private and VA medical records and the VA examination, demonstrates the Veteran is diagnosed with obstructive sleep apnea, which was initially diagnosed in a September 2007 private sleep study report, many years after the Veteran's separation from active service.  

There is no probative medical evidence indicating the Veteran's sleep apnea is related to either his active service.  The private medical records and VA outpatient treatment reports do not include any medical findings indicating the Veteran's sleep apnea incurred in or was otherwise related to his active service.  Likewise, the January 2014 VA examiner opined that it was less likely than not that Veteran's current obstructive sleep apnea was manifested in service, including but not limited to, his reports of loud snoring.  She explained that this conclusion was based on the fact that the service treatment records are silent for any objective medical evidence of symptoms of sleep apnea, to include complaints of snoring, daytime somnolence, or sleep disturbance and the fact that obstructive sleep apnea progressively increased as body mass index increased (noting the Veteran had gained 81 pounds from the time of his discharge to diagnosis of sleep apnea) and as one aged (noting the Veteran was diagnosed 24 years after service).  Her opinion was based upon an examination of the Veteran, his reported medical history, a review of the claims file and medical treatise information.  Thus, there is no probative medical evidence indicating the Veteran's sleep apnea is related to his active service.  

The lay statements by the Veteran's friend and fellow service member, his wife and his own statements and testimony, all report that he experienced snoring during his active service and since that time and the Veteran believed his in-service snoring was related to his sleep apnea disability.  While a Veteran is competent to report lay observable events, treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any symptom to a current disorder or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case, he is not competent to specify that his snoring in service is related to his currently diagnosed sleep apnea, as such would constitute a medical conclusion, which he is not competent to make.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Thus, his assertions that his in-service snoring was related to his currently diagnosed sleep apnea disability are not competent and are afforded no probative value.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for sleep apnea is denied.


ORDER

Service connection for sleep apnea is denied.  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


